Citation Nr: 1041265	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 
1955.  He died in March 1996.  The appellant is the widow of the 
Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Chicago, Illinois.  

With regard to the appellant's claim of service connection for 
the cause of the Veteran's death, it has been held that the Board 
is under a legal duty in such a case to determine if there was 
new and material evidence received, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has phrased the issue as whether new and 
material evidence has been received to reopen the claim of 
service connection for the cause of the Veteran's death, and, as 
the claim has been reopened, the Board has also added the issue 
of service connection for the cause of the Veteran's death on the 
title page of this decision.  

With regard to the claims of DIC benefits under the provisions of 
38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318, the Board notes that 
these matters, while being raised by the appellant's 
representatives in their April 2010 and July 2010 arguments, 
respectively, are not properly before the Board.  As such, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a May 1996 rating determination, the RO denied service 
connection for the cause of the Veteran's death; the appellant 
filed a notice of disagreement in August 1996, and a statement of 
the case was issued in August 1996, but a substantive appeal was 
not timely received and the decision became final.  

2.  Evidence received since the May 1996 denial of service 
connection for the cause of the Veteran's death raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran died in March 1996.

4.  The immediate cause of death listed on the death certificate 
was pneumonococcal sepsis with no underlying causes being listed; 
other significant conditions were renal treatment asplenic.  

5.  At the time of his death, service connection was in effect 
for tinnitus, rated as 10 percent disabling.  

6.  The Veteran's polycystic kidney disease clearly and 
unmistakably existed prior to active service and did not increase 
in severity during that service.

7.  A disability of service origin did not produce or hasten the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The May 1996 rating determination denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Evidence received since the May 1996 rating determination 
denying service connection for the cause of the Veteran's death 
is new and material, and the Veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2009).

3.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

DIC will be paid to the surviving spouse of a veteran if the 
veteran dies of a service connected disability.  38 U.S.C.A. 
§ 1310.  In order to establish service connection for the cause 
of the veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principal cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to cause death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather is must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In order to be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-
connected disability affected a vital organ, consideration must 
be given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  Service-connected diseases or 
injuries affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other diseases or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first 
requirement, "evidence of a current disability, will always have 
been met (the current disability being the condition that caused 
the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 
1999).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in- service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).  The Board may not reject the credibility 
of the appellant's lay testimony simply because it is not 
corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been aggravated.  
Under the statute, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C. A. § 1153.  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also 38 C.F.R. § 
3.306(b).

In May 1996, the RO denied service connection for the cause of 
the Veteran's death.  When denying service connection, the RO 
noted that the death of a Veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the primary or 
contributory cause of death.  The RO noted that the cause of 
death was recorded as sepsis.  The RO indicated that service 
connection for the cause of the Veteran's death was denied since 
the evidence failed to show that it was related to military 
service.  The RO stated that service medical records showed no 
findings regarding a disability related to the cause of death.  
The RO observed that the hospital report from the Illinois Valley 
Community Hospital for the period from September 12, 1995, to 
September 15, 1995, showed that the Veteran was hospitalized for 
disseminated herpes zoster.  The report noted that the Veteran 
had previously had a renal transplant.  It also observed that 
during the Veteran's lifetime, service connection was properly 
established for tinnitus at 10 percent.  

Evidence received subsequent to the May 1996 rating 
determination, includes the appellant's beliefs that the 
Veteran's polycystic kidney disease was aggravated by his period 
of service which contributed substantially to his death.  Also 
added to the record was a May 1996 letter from M. Cote, M.D.; a 
June 2004 VA examination report; and a July 2010 VHA examiner's 
report prepared in conjunction with a May 2010 request from the 
Board.  

In his May 1996 report, Dr. Cote indicated that the Veteran had 
had multiple medical problems including bilateral advanced 
polycystic kidney disease; recurrent renal failure due to the 
kidney disease; and severe hypertension due to the kidney disease 
and renal failure.  He noted that because the Veteran's kidney 
damage was so advanced it responded to chemotherapy very poorly 
and he was referred to Hines Veterans Hospital for dialysis and 
eventually a kidney transplant.  

He noted that the Veteran's past history included two months 
after being drafted into the service on November 23, 1954, 
suffering severe injury to his back during training and being 
discharged from the hospital with a diagnosis of polycystic 
kidney disease.  He stated that the Veteran did not have proper 
medical follow-up over the next several months concerning his 
kidney condition.  He observed that the Veteran was again 
hospitalized in the Panama Canal Zone, at Balboa Air Force Base, 
and at Great Lakes Naval Hospital for kidney disease, and finally 
discharged for medical reasons on November 23, 1955.  

Dr. Cote stated that taking all the facts into consideration, it 
was his belief that the Veteran's health while in the service 
deteriorated much faster than it would have under different 
conditions.  

Also added to the record were the June 2004 VA examination report 
and the July 2010 VHA opinion, which also addressed the Veteran's 
polycystic kidney disease and its relationship to his period of 
service.  

The appellant's beliefs, when combined with the May 1996 report 
from Dr. Cote relate to previously unestablished elements of the 
claim, which were not of record at the time of the prior denial, 
and provide a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the claim of service connection 
for the cause of the Veteran's death is reopened.

As the claim is now reopened, the Board will address the issue of 
service connection for the cause of the Veteran's death on the 
merits.  

The immediate cause of death listed on the death certificate was 
pneumonococcal sepsis with no underlying causes being listed.  
Other significant conditions were renal treatment asplenic.  At 
the time of the Veteran's death, service connection was in effect 
for tinnitus, rated as 10 percent disabling.

The appellant maintains that the Veteran's preexisting kidney 
disorder was aggravated by his period of service based upon 
physical activities he performed while in service.  

At a pre-induction examination in May 1953, two urinalysis showed 
albumin was two plus and three plus.  The following day, albumin 
was two plus and negative on two occasions.  At entrance 
examination in November 1954, the genitourinary system was 
reported as normal.  A urinalysis was normal and albumin was 
negative.  The Veteran was hospitalized in March 1955 after it 
was found that there was blood in his urine following a judo 
injury.  He complained of hematuria and clinical data recorded 
for treatment purposes showed a history of hematuria following 
exercise with mild pain in both lumbar regions.  There were no 
urinary symptoms and the Veteran denied any prior episodes of a 
similar nature.  An intravenous pyelogram showed a grossly 
enlarged left kidney shadow.  There was no evidence of renal or 
biliary calculi.  The caliceal system on the right appeared to be 
normal.  The calyces on the left were distorted and the 
infundibuli were elongated and narrowed.  The findings on the 
right were those produced by multiple cysts or infiltrating 
carcinoma.  A retrograde pyelogram performed in March 1955 
disclosed the previously described distortion of the calyces on 
the left.  The right upper collection system, which appeared 
normal on the intravenous pyelogram demonstrated calyceal 
distortion of the upper pole.  These findings were felt to be 
produced by congenital polycystic disease.  During the course of 
the hospitalization, the hematuria disappeared entirely with 
conservative treatment.  Prior to discharge, it was noted that 
the Veteran was in excellent condition.  He was to be discharged 
to full duty.  The final diagnosis was polycystic renal disorder, 
bilateral.  

The Veteran was again hospitalized in September 1955.  He 
reported that approximately three years ago, during a college 
entrance examination, it was noted that he had albumin in his 
urine.  He reported no further complaints until he noted blood in 
his urine following judo exercise.  Since his return to duty, the 
Veteran complained of frequent attacks of hematuria and 
albuminuria.  He noted no complaints of cardiorespiratory or 
genitourinary symptoms other than the blood and albumin in his 
urine.  An intravenous pyelogram disclosed normal psoas outlines 
but the left kidney appeared to be somewhat elongated.  The right 
kidney was within normal limits.  No calculi were demonstrated.  
There was a suggestion of a cyst in the right kidney deforming 
the inferior and middle calyx.  The probable diagnosis was 
polycystic disease of the kidneys.  The final diagnosis was 
cystic kidney, congenital, bilateral, existed prior to service.  
On medical board examination in October 1955, the genitourinary 
system was evaluated as normal.  Albumin was negative and 
polycystic kidneys were noted.  

In a January 1957 statement, G. Aplington, M.D., indicated that 
he had examined the Veteran in January 1957 and the diagnosis was 
congenital polycystic disease of the kidneys.  

In December 1957, the Veteran was hospitalized for back pain.  He 
reported that following service, he had a "kind of burning" 
sensation across his low back.  Following testing, it was 
indicated that the Veteran's renal disease had not yet resulted 
in any impairment of renal function.  A diagnosis of polycystic 
kidneys was rendered at that time.  

In a December 1957 statement, Dr. Aplington indicated that he had 
treated the Veteran prior to entering service but he had never 
had any symptoms of kidney ailment or conditions.  

In 1981, the Veteran was hospitalized at Illinois Valley 
Community Hospital and at the Hines VA Medical Center.  He 
underwent a kidney transplant.  The discharge diagnosis was 
chronic renal failure secondary to polycystic kidney disease.  

In a July 1982 letter, the Veteran's private physician, O. 
Garbowsky, M.D., indicated that the past history of the Veteran 
revealed the following facts:  He was drafted into the service in 
November 1954 in spite of the fact that his urine showed albumin 
and slightly elevated blood pressure for his age.  He noted that 
two months after service the Veteran suffered a severe injury to 
his back in the course of training which was followed by 
hematuria and severe pain.  He was hospitalized at Camp Gordon, 
GA, and was discharged from the hospital with a diagnosis of 
polycystic kidney disease.  

Dr. Garbowsky noted that for the next several months, the Veteran 
continued his very rigorous judo and other training in the course 
of duty without proper medical follow-up concerning his kidney 
condition.  He reported that the Veteran was again hospitalized 
in the Panama Canal Zone, Air Force Hospital and Great Lakes 
Naval Hospital for kidney disease, and was finally discharged for 
medical reasons, with blood pressure of 150/100 in November 1955.  

He stated that taking all facts into consideration it was his 
firm belief that the Veteran's health, while in service, 
deteriorated much faster than it would have under different 
circumstances.  

In a May 1994 letter, the Veteran's private physician, R. 
Sparrow, M.D., indicated that he was writing a letter with regard 
to the Veteran as he was a patient.  He noted that the Veteran 
had requested that he write a letter explaining the risks of 
adult polycystic kidney disease to a patient undergoing rigorous 
exercise.  He reported that the Veteran was certainly at risk, 
when he had his native kidneys in place, of having significant 
complications with rigorous exercise or any kind of body contact 
training.  He stated that the Veteran would be at risk for a cyst 
rupture as well as trauma which might result in infection.  

In a July 1994 letter, W. Braun, M.D., a nephrologist at the 
Cleveland Clinic, indicated that the matter had been referred to 
him because of his interest in polycystic kidney disease.  He 
noted that in answering the question of possible problems that 
might be caused by participation in judo or other body contact 
exercises he would emphasize the fact that because the cysts on 
polycystic kidneys were subject to spontaneous hemorrhage, the 
chance of them bleeding or being ruptured in the course of body 
contact exercises or sports would seem logically to be much 
greater.  If they ruptured from trauma into the retroperitoneal 
or peritoneal space, there could be serious problems.  He stated 
that it was conceivable that repeated episodes of bleeding into 
cysts from such exercises could worsen kidney function earlier 
than if kidneys were not traumatized.  

In the May 1996 letter noted above, Dr. Cote indicated that he 
had been asked to write a letter on behalf of the Veteran's wife 
regarding the Veteran, who had been a patient of his since 1993.  
He noted the past history of the Veteran, which included a severe 
injury to his back during training and his being hospitalized on 
several occasions during service.  He indicated that taking all 
the facts into consideration, it was his belief that the 
Veteran's health, while in the service, deteriorated much faster 
than it would have under different conditions.  

In June 2004, the RO requested a VA opinion as to whether or not 
the Veteran's polycystic kidney disease, which existed prior to 
service, was aggravated beyond normal progression or became 
permanently worse during military service.  It noted that if the 
pre-service condition was aggravated beyond normal progression or 
became permanently worse during service, a second opinion of the 
relationship between the service aggravated condition and any 
other currently diagnosed condition and related condition was to 
be rendered.  The RO identified certain statements to be reviewed 
by the examiner when rendering the opinion.  It requested that 
the examiner discuss the facts and provide rationale for the 
opinions.  

In response to the RO's request, the examiner, a nurse 
practitioner, in a June 2004 examination report, indicated that 
the Veteran had congenital polycystic kidney disease which was a 
progressive kidney disease that was known to lead to end-stage 
renal failure, which in the Veteran's case required a kidney 
transplant.  She noted that the Veteran's congenital polycystic 
kidney disease was a progressive disease and was not worsened by 
his military service.  

The examiner did not address any inservice findings, including 
any injuries sustained, or the various medical opinions set forth 
with regard to whether the Veteran's polycystic kidney disease 
was worsened or aggravated by his military service.  

In May 2010, the Board requested a VHA opinion with regard to the 
Veteran's polycystic kidney disease.  The Board noted the above 
opinions and requested that the examiner answer the following 
questions:  (a) Did the Veteran have kidney disease at the time 
of his entrance into service, and, if so, what was the nature of 
this disability?  (b) If the Veteran entered service with kidney 
disease, did this disorder increase in severity during service, 
and, if so, did the increase in severity represent simply a 
temporary or intermittent flare-up of the pre-service condition 
without worsening of the underlying condition or did the increase 
in severity represent a worsening of the underlying condition 
beyond the natural progress of the disorder?  The examiner was to 
reference any injuries sustained in service and to address the 
above cited opinions when making his/her determination.  Detailed 
rationale was requested for each opinion that was rendered.

In July 2010, a nephrologist at the Bay Pines VAMC provided the 
following answers and opinions. 

Yes, the Veteran had a congenital form of kidney disease known as 
ADPKD (Autosomal Dominant Polycystic Kidney Disease).  Patient 
already had the signs of disease in form of albuminuria that was 
present on the pre-induction physical done in May 1953.  Patient 
had also stated that he had proteinuria at the time of his 
college entrance physical around age 18.  He had cysts on both 
kidneys when he was hospitalized in May 1955.  Patient already 
had proteinuria.  He had hematuria after he had some vigorous 
physical activity.  Transient hematuria is not uncommon in 
patients with ADPKD.  This resolved at the time he was 
discharged.  This did not cause worsening of the underlying 
disease.  The Veteran had all the risk factors that cause rapid 
deterioration in kidney function in patients with ADKPD.  He was 
less than 30 years old, he was male, he had proteinuria at age 18 
and hypertension at 21.  Patients diagnosed as having ADKPD 
before age 30 have a survival 10 years less than patients 
diagnosed after age 30.  Reference J Am Soc Neprholog 1997 Oct 
8(1): 1560-7

He also noted that of interest was the fact that the Veteran 
along with family members were followed up in a program at 
Northwestern University in the 1970's.  

He further observed that Dr. M. Cote, the patient's internist, 
wrote a letter in support on May 30, 1996.  The VHA examiner 
stated I am not sure he understood the nature of the patient's 
disease.  Dr. Cote indicated the patient's renal disease did not 
respond to "chemotherapy".  The examiner noted that first of 
all there was no chemotherapy involved in treatment of ADPKD and 
second of all there was no treatment for this congenital disease.  
The complications were renal failure and hypertension that were 
treated accordingly.  

The Board notes that with regard to polycystic kidney disease, as 
noted above, at the time of the November 1954 entrance 
examination, the genitourinary system was reported as normal.  A 
urinalysis performed at that time was normal and albumin was 
negative.  Thus, the presumption of soundness is applicable.  
38 U.S.C.A. § 1111.

There is, however, overwhelming evidence that polycystic kidney 
disease pre-existed service.  At the May 1953 pre-induction 
examination, two urinalysis showed albumin was two plus and three 
plus.  Moreover, the following day, albumin was two plus and 
negative on two occasions.  At the time of the Veteran's March 
1955 hospitalization, he complained of hematuria and clinical 
data recorded for treatment purposes showed a history of 
hematuria following exercise with mild pain in both lumbar 
regions.  Furthermore, an intravenous pyelogram showed a grossly 
enlarged left kidney shadow with the calyces on the left being 
distorted and the infundibuli being elongated and narrowed.  The 
findings on the right were those produced by multiple cysts or 
infiltrating carcinoma.  In addition, a retrograde pyelogram 
revealed distortion of the calyces on the left and calyceal 
distortion of the upper pole on the right.  These findings were 
felt to be produced by congenital polycystic disease.  

Moreover, the final discharge summary diagnosis at the time of 
the Veteran's September 1955 hospitalization was cystic kidney, 
congenital, bilateral.  The Veteran also reported during the 
hospitalization that he had been found to have albumin in his 
urine at the time of a college entrance examination, three years 
prior to his entry into service.  The Board further notes that at 
the time of his October 1955 medical board evaluation, polycystic 
kidneys were noted.  

In addition, Dr. Aplington, in his January 1957 statement, 
indicated that the Veteran had congenital polycystic disease of 
the kidneys.  Moreover, both the June 2004 VA examiner and the 
July 2010 VHA examiner noted that the Veteran had congenital 
kidney disease, with the July 2010 VHA examiner, a nephrologist, 
noting that the Veteran already had the signs of disease in the 
form of albuminuria that was present on the pre-induction 
physical done in May 1953.  He further noted that the Veteran had 
stated that he had had proteinuria at the time of his college 
entrance physical around age 18.  He also observed that the 
Veteran had cysts on both kidneys when he was hospitalized in May 
1955.  

Based upon the above, the presumption of soundness is rebutted.  

As the Veteran's polycystic kidney disease has been shown to have 
existed prior to service, the question remains as to whether the 
Veteran's kidney condition was aggravated by his period of 
service.  The appellant has expressed her belief that the 
Veteran's kidney disease was aggravated by the rigorous activity 
he was exposed to while in service and that this substantially 
contributed to cause his death.  Although, the appellant is 
competent to report what she observed, the evidence of record 
does not reflect that she possesses the requisite training or 
credentials needed to render a competent opinion as to medical 
causation. As such, her lay opinion does not constitute competent 
evidence and lacks probative value.  Espiritu, supra.

With regard to whether the Veteran's preexisting kidney condition 
permanently worsened as a result of his period of service, the 
Board notes that varying opinions have been rendered.

In his July 1982 letter, Dr. Garbowsky indicated that subsequent 
to his inservice hospitalizations, the Veteran continued his very 
rigorous judo and other training in the course of duty without 
proper medical follow-up concerning his kidney condition.  He 
stated that taking all facts into consideration it was his firm 
belief that the Veteran's health, while in service, deteriorated 
much faster than it would have under different circumstances.  

It does not appear that Dr. Garbowsky has a specialty in 
nephrology.  While he indicated that the Veteran's kidney may 
have caused a worsening of his kidney condition, the VHA 
examiner, a nephrologist, indicated that while the Veteran had 
hematuria after he had some vigorous physical activity, transient 
hematuria was not uncommon in patients with ADPKD and resolved at 
the time he was discharged.  He specifically stated that that 
this did not cause worsening of the underlying disease.  The 
Board is placing greater emphasis on the VHA examiner's opinion 
based upon the availability of the claims folder, the facts cited 
to support his opinion, and his medical credentials.  

The Board does note that Dr. Sparrow is a nephrologist.  While he 
reported that the Veteran was certainly at risk, when he had his 
native kidneys in place, of having significant complications with 
rigorous exercise or any kind of body contact training and 
indicated that the Veteran would be at risk for a cyst rupture as 
well as trauma which might result in infection, he does not 
appear to have had the benefit of the claims folder when 
preparing his opinion.  Moreover, he did not point to any 
specific incidents or findings to support his beliefs.  
Furthermore, he indicated that such infection might happen as 
opposed to indicating that any infection actually happened.  
Likewise, the Board notes that Dr. Braun, who prepared the July 
1994 letter, also has a specialty in nephrology.  While he noted 
that with participation in judo or other body contact exercises, 
the cysts on polycystic kidneys were subject to spontaneous 
hemorrhage.  As such, the chance of them bleeding or being 
ruptured in the course of body contact exercises or sports would 
seem logically to be much greater, and that if they ruptured from 
trauma into the retroperitoneal or peritoneal space, there could 
be serious problems.  He stated that it was conceivable that 
repeated episodes of bleeding into cysts from such exercises 
could worsen kidney function earlier than if kidneys were not 
traumatized.  Both Drs. Sparrow and Braun, while noting the 
possibilities of outcomes from such activity, did not 
specifically state that the Veteran's kidney condition had 
worsened due to his period of service.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Bloom v. West, 12 Vet. App. 185 (1999); see also 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In contrast, the VHA examiner, who had 
the benefit of the claims folder for review, indicated that while 
the Veteran had hematuria after he had some vigorous physical 
activity, such was not uncommon in patients with ADPKD, and it 
had resolved by the time he was discharged.  He specifically 
indicated that such activity did not cause worsening of the 
underlying disease.  The Board is placing greater emphasis upon 
the opinion of the VHA examiner as he cited specific findings to 
support his opinion and did not speak in general terms and 
possibilities. 

With regard to Dr. Cote's opinion, the Board notes that the VHA 
examiner, in his July 2010 report, indicated that he was not sure 
that Dr. Cote understood the nature of the patient's disease as 
there was no chemotherapy involved in treatment of ADPKD and 
second of all there was no treatment for this congenital disease.  
The complications were renal failure and hypertension were 
treated accordingly.  As a result of the above, the Board is 
placing greater emphasis upon the opinion provided by the VHA 
examiner.  

As there is clear and unmistakable evidence that the disorder 
preexisted service and clear and unmistakable evidence that the 
disorder was not aggravated during service, the presumption of 
soundness is rebutted.  Service connection can only be 
established if the pre-existing polycystic kidney disease was 
aggravated in service.  The same evidence which rebuts the 
presumption of soundness also serves to show that there was no 
permanent increase and hence no aggravation in service.  Hence, 
service connection for polycystic kidney disease would not be 
warranted.

There is no competent evidence that otherwise links the cause of 
death to service.

In short, the weight of the evidence is against a finding that 
the cause of death is in anyway linked to a disease or injury in 
service.

The Board acknowledges both the Veteran's service and his 
sacrifice for his country.  We appreciate the appellant's beliefs 
and are sympathetic to her loss.  That being said, however, the 
Board must apply the law as it exists, and the Board is bound by 
the laws codified in Title 38 of the United States Code and Code 
of Federal Regulations, which govern dependents' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995) (the Board must apply "the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992)).  Thus, based on the medical evidence of record, 
the appellant's request that she be granted service connection 
for the cause of the Veteran's death must be denied.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on this claim, as it 
relates to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for the 
cause of the Veteran's death, further assistance is not required 
to substantiate that element of the claim.

As it relates to the issue of service connection for the cause of 
the Veteran's death, the Board notes that in a claim for 
Disability and Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Such was the case here. In a letter dated in June 2004, 
the RO provided the appellant with notice that informed her of 
the evidence needed to substantiate entitlement to service 
connection.  The letter also told her what evidence she was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter told the appellant that to substantiate the 
claim there must be medical evidence showing that service-
connected conditions caused or contributed to the Veteran's 
death, that is, that the Veteran died from a service-connected 
injury or disease.

To the extent that any notice is not fully compliant with Hupp, 
under the circumstances of this case, any such error does not 
require a remand because the error did not affect the essential 
fairness of the adjudication.  Specifically, the record reflects 
that any defect was cured by actual knowledge on the part of the 
claimant because the statements of the appellant and her 
representative throughout the appeal reflect that the appellant 
understood all of the elements to establish service connection 
for the cause of the Veteran's death.  Statements of the 
appellant and her representative, to include multiple written 
statements, indicate that the appellant is clearly aware of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the Veteran's death.  
Moreover, neither the appellant nor her representative have 
indicated that the Veteran's tinnitus, rated as 10 percent, 
played any part in causing or aiding in his death.  As such, the 
record reflects that the appellant had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.

VA has a duty to assist an appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  As to the issue of whether the 
Veteran's polycystic kidney disease was worsened as a result of 
his service, the Board notes that the matter was referred for VA 
opinion and then a VHA opinion with regard to the etiology of 
polycystic kidney disorder, and its relationship, if any, to the 
Veteran's period of service, with the requested VHA opinion being 
provided in July 2010 and the appellant being given the 
opportunity to reply to such opinion. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; testimony, if so desired; and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the appellant have 
been met, and no further action is necessary to assist the 
appellant in substantiating this claim.




ORDER

New and material evidence having been received the claim of 
service connection for the cause of the Veteran's death is 
reopened.  

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


